Cf~rR2709-CR                      COMMONWEALTH OF MASSACHUSETTS
                                       SUFFOLK COUNTY CIVIL
                                           Docket Report




                   1884CV03293 Mon Ethos Pro Consulting LLC vs. Edmonds, Raymont

 CASE TYPE:     Contract /Business Cases                   FILE DATE:       10/23/2018
 ACTION CODE: A01                                          CASE TRACK:      F -Fast Track
 DESCRIPTION:   Services, Labor and Materials
 CASE DISPOSITION DATE 06/13/2019                          CASE STATUS      Closed
 CASE DISPOSITION:       Transferred to another Court      STATUS DATE:     06/13/2019
 CASE JUDGE:                                               CASE SESSION:    Civil E

                                                 PARTIES

 Plaintiff                                               Attorney                           567023
 Mon Ethos Pro Consulting LLC                            Ronald W Dunbar
                                                         Dunbar Law PC
                                                         Dunbar Law PC
                                                         197 Portland St 5th Floor
                                                         Boston, MA 02114
                                                         Work Phone (617) 244-3550
                                                         Added Date: 10/23/2018

 Defendant                                               Attorney                           637054
 Edmonds, Raymont                                        Mark M Whitney
                                                         Whitney Law Group, LLC
                                                         Whitney Law Group, LLC
                                                         160 Washington St
                                                         Marblehead, MA 01945
                                                         Work Phone (781) 631-4400
                                                         Added Date: 06/06/2019
                                                         Attorney                           703358
                                                         Maureen T DeSimone
                                                         Whitney Law Group, LLC
                                                         Whitney Law Group, LLC
                                                         160 Washington St
                                                         Marblehead, MA 01946
                                                         Work Phone (781) 631-4400
                                                         Added Date: 06/06/2019




Printed: 06/18/2019 11:37 am      Case No: 1884CV03293                                      Page: 1
C~R2709-CR                                COMMONWEALTH OF MASSACHUSETTS
                                               SUFFOLK COUNTY CIVIL
                                                   Docket Report




                                          INFORMAT{ONAL DOCKET ENTRIES
Date           Ref       Description                                                                 Judge

10/23/2018               Attorney appearance
                         On this date Ronald W Dunbar, Jr., Esq. added for Plaintiff Mon Ehtos Pro
                         Consulting LLC
10/23/2018               Case assigned to:
                         DCM Track F -Fast Track was added on 10/23/2018
10/23/2018       1       Original civil complaint filed.
10/23/2018       2       Civil action cover sheet filed.

                         (26,000) (trk)
10/23/2018               Demand for jury trial entered.
10/24/2018               Notice of 93A complaint sent to Attorney General
03/15/2019       3       Service Returned for
                         Defendant Edmonds, Raymont: Service via certified mail;
03/18!2019       4       Mon Ethos Pro Consulting LLC's request for Default 55(a)

                         Applies To: Edmonds, Raymont (Defendant)
05/06/2019       5       Affidavit of Personal Service upon Defendant Raymont Edmonds, Service
                         made in hand 5/4/19
06/06/2019               Attorney appearance
                         On this date Mark M Whitney, Esq. added for Defendant Raymont
                         Edmonds
06/06/2019       6       Notice of Removal to the United States District Court filed by

                         Defendant (US Dist# 19-cv-11234)

                         Applies To: Edmonds, Raymont Defendant)
06/06/2019               Attorney appearance
                         On this date Maureen T DeSimone, Esq. added for Defendant Raymont
                         Edmonds
06/13/2019               REMOVED to the U.S. District Court
                         of Massachusetts
06/13/2019               Case transferred to another court.
         1HEREBY ATTE3T AND CERTIFY ON
        June 18 ,: 2019       ,THAT THE
         FOREGOING DOCUMENT IS A FUII.
         TRUE AND CORRECT COPY OF THE
         ORIGINAL ON FILE IN MY OFFICE.
         AND IN MY LEGAL CUSTODY.

                  MICHAEL JOSEPH DONOVAN
                  CLERK /MAGISTRATE
                  SUFFOLK SUPERIOR CIVIL COURT
                  DEPA~I~AfyWT OF ~TAIAL COURT

         eY:

       FI{jj)Asst. Clerk


Printed: 06/18/2019 11:37 am          Case No: 1884CV03293                                              Page: 2
                                                                                            i
                         COMMONWEALTH OF MASSACHUSETTS

       SUFFOLK COUNTY, ss                                           SUPERIOR COURT
                                                                    CIVIL ACTION NO.
                                                                          I ~ ~ ~~q 3 ~
                                             )
       Mon Ethos Pro Consulting, LLC,        )
             Plaintiff                       )
       v.                                    )

       Raymont Edmonds,                      )
            Defendant                        )


                                         COMPLAINT

                                             Parties                        `=

       1.      The Plaintiff, Mon Ehtos Pro Consulting, LLC ("MEPC"), is'a

Massachusetts limited liability company with its principal place of business at 63 Summit

Avenue, Winthrop, Suffolk County, Massachusetts.

       2.      The Defendant, Raymont Edmonds ("Edmonds") is an individual residing

at 505 Ridgemoilt Drive, Pittsburgh, Pennsylvania. Edmonds agreed that "any

controversy arising under this Agreement shall be adjudicated under the jurisdiction of a

competent court within the State of Massachusetts."

                                                Facts

       3.      MEPC and Edmonds entered into a five year exclusive contract dated

August 9, 2018 ("Edmonds Contract"). The next day, on August 10, 2018, MEPC issued

an extensive press release, to dozens of news outlets, promoting Edmonds, his success

and abilities. An example of the press release can be found at www.abc-

7.com/story/38861989/pro-athlete-rymont-edinonds-signs-with-mon-ethos-pro.




                                            1
       4.      Pursuant to the Edmonds Contract, MEPC was engaged, among other

things, as Edmonds' "exclusive talent agency for a period of five years from date hereof

to negotiate contracts for the rendition of [Edmond's] professional services as an artist or

otherwise in the fields of business, fashion, art, bodybuilding, motion pictures, legitimate

stage, television, social media, press, advertising, and other fields of sports and/or

entertainment." MEPC was hired to "promote [Edmonds'] career and to do all the things

necessary and desirable to promote [Edmonds'] career and earnings therefrom."

        5.     Edmonds agreed that MEPC "may publicly represent [itself) as

[Edmonds'] exclusive manager, and for the purposes of this Agreement, [Edmonds

granted MEPC] the right to use [Edmonds'] likeness, photograph, and approved

biographical material and the like as in [MEPC's] reasonable discretion shall be

advisable."

       6.      As compensation for its services, MEPC is entitled to receive from

Edmonds " 3Q Percent (30%) of one hundred percent (i OO~io) of [Edmond's] "Gross

Earnings." The term "Gross Earnings" refers to "the total of all earnings, whether in the

form of salaries, earnings, fess, bonuses, royalties, advances against royalties,

sponsorship fees, endorsement fees, residuals, deferred compensation, any and all

payments in connection with [Edmonds'] services and or talent, interest, shares of profits,

or any other kind or type of income which is reasonably related to uiy career."

       7.      Edmonds also agreed to "indemnify and hold [MEPC] harmless from any

and all claims and from any and all loss, damage, liability or expense, including cost of

suit and reasonable attorneys fees, resulting from or arising out of the breach of any

agreement, representation or warranty made by [Edmonds] herein."



                                              2
       8.      Edmonds agreed "to pay [MEPC] in perpetuity, compensation following

the expiration or termination of this Agreement with respect to any and all engagements,

contracts and agreements, or extensions or amendments thereto, entered into during the

Term or offers initiated or negotiated during the Term and consummated or executed

within three (3) months following the expiration of the Term hereof."

       9.      Edmonds has breached the Edmonds Contract by, among other things,

attempting to unilaterally terminate the Edmonds Contract when he has absolutely no

right to terminate it. Moreover, MEPC has learned that Edmonds has a sponsorship with

American Made Nutrition ("AMN"). Edmonds has refused to tender to MEPC its 30% of

the AKIN sponsorship fee. Edmonds is attempting to extract concessions from MEPC

that he is not entitled and is forcing MEPC to file suit to recover fees rightfully owed to

it.

       10.     Upon information and belief, Edmonds has secured other deals wherein

MEPC would be entitled to its fee but Edmonds has failed to pay MEPC.

                                         COUNTi

                                   (Breach_ of Contract)

       11.     MEPC repeats and realleges the above paragraphs.

       ] 2.    MEPC and Edmonds entered into the Edmonds Contract.

       l3.     Through his actions above, Edmonds breached the Edmonds Contract.

       14.     As a result of Edmonds breach, MEPC suffered damages.




                                             3
                                          COUNT II

                            (Violation of G.L. c.93A, section l 1)

        15.       Edmonds is "engaged in trade or commerce" within the meaning of

M.G.L. c. 93A, ~ 1.

        16.       Edmonds' actions set forth above constitute unfair and deceptive acts or

practices in violation of M.G.L. c. 93A and the Attorney General's regulations

promulgated thereunder.

        l 7.      The acts and practices of Edmonds were done in willful and knowing

violation of M.G.L. c. 93A.

        18.       As a result of Edmonds' conduct, Iv1EPC has sustained damages, including

attorneys' fees, costs and interest.

                  WHEREFORE, the Plaintiff prays that this Honorable Court:

       1. Enter judgment against the Defendant on Counts I through II of the

               Complaint;

       2. Treble the damages awarded wider Count II and

       3. Grant such other and further relief as this Court deems just.

       PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNTS SO

       TRIABLE




                                              4
                                           The Plaintiff,
                                           Mon Ehtos Pro Consulting, LLC,
                                           By her attorney,




                                              ald W. Dunbar, J ~., BBO# 567023
                                           Dunbar Goloboy, L
                                           197 Portland Street, ~`~' Floor
                                           Boston, MA 02114
                                           (617) 244-3550 (telephone)
             Dated: September 12, 2018     (617) 248-9751 (facsimile)




I HEIIEBY ATTEST AMD l.'ERTrPY Idv
June 17,,      2019 .THAT THE
FOREClOING DDCUMENT IS A PULL,
TRUE AND CORRECT COPY OF THE
ORIGINAL ON FILE IN MY OFFK:E.
LAND IN MV LEGAL CUSTODY.

          MICHAEL JUSEPH OONOVAN
          CLERK /MAGISTRATE
          SUFFOLK SUPERIOR CIVIL COURT
          DEPARTMENT OF THE TRIAL COURT
ev:
                                     ~--
      Asst. Clerk
                                                                                        NUMBER                             Trial Court of Massachusetts d„~ e
                                                                            ~~
                   CIVIL ACTION COVER SHEET                                        ._             3   ~                    The Superior Court
                                                                                        3~~
            PU11N7IFF(al.      Mm EOwn Pro Donsultln0 LLC                                                             COUNTY
                                                                                                                                SuRolk
            ADDRESS.
                                                                                                 DEFENDANTl31:       Raynwnl Edmonds



            ATTORNEY:          Ronald W Dunbar, Ji.

            ADDRESS:            197 PortlerW SVeM                                                ~~~~

            Boeon, MA 02111



            BBO:               587023
                                                             TYPE OF ACTION AND TRACK DESIGNATION (see revarae side)

                     CODE NO.                         TYPE OF ACTION (specify)                            TRACK                 HAS A JURY CLAIM BEEN MADE4
                    A01                         Breach of contract                                         F                    Q YES        ~ NO

            •N "Other" please descAbe:

                                                               STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

            The following is a full, itemized and detailed statement of the fads on which the undersigned plaintiff or plaintiR counsel relies torQ$ternwne~~'morley damages. For
            this form, disregard double or treble damage dairtls; indicate single damages only.                                                  c       - _-_
                                                                                                                                          -      oo
                                                                                                                                                               '
                                                                                          TORT CLAIMS                                             o      ~
                                                                              (attach additional sheets as necessary)                             ~-1            1
                                                                                                                                                  N
            A. Documented medical expenses to date:                                                                                     -         l..l
                       1. Tdal fwspBal expenses                                                                                        ~                         '- i
                       2. Tdal doctor expenses                                                                                          t :       ?y          - -~ S
                       3. Total chiropredic expenses                                                                                                          -~ S
                       4. Total ptlysicel therapy expenses                                                                              ~~         .Q          ^ S
                       5. Total other expenses (descdbe below)                                                                               -             - '~ S
                                                                                                                                          r`' . Su~ptaf(Ai~S

            B. Documented lost wages and compensation to date                                                                             -                   S
            C. Documented property damages to dated                                                                                                           S
            D. Reasonably antidpated future medical and hospital expenses                                                                                     S
            E. Reasonably an8dpated lost wages                                                                                                                S
            F. Other documented items of damages (describe below)                                                                                             S


            G. Bdefly describe plaintiffs injury, inducting the nature and extent of injury:
                                                                                                                                               TOTAL (A-F):i

                                                                                    CONTRACT CLAIMS
                                                                           (attach additional sheets as necessary)

            Provide a detailed description of daims(s):
                                                                                                                                                   TOTAL: i         2a.acoo Pws


            Signature of Attomey/Pro Se Plaintiff: X                                                                       Date:
            RELATED ACTIONS: Please provide the rase number, case name, and county of any related actions pending in the Superior Court.


                                                          CERTIFICATION PURSUANT TO SJC RULE 1:18
           I hereby certify that I have complied with requirements of Rule 5      Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
           Rule 1:18) requiring that I provide my clients with inform ~ a out urt~                    resolution services and discuss with them the
           advantages and disadvantages of the various meth          of ispute so    n.

            Signature of Attorney of Record: X                              ~                                                                         Date: 10/17/18

I IIEAE811tAcflEST M~C~1tT~/~1


   EQ01NG DOCUME~IS AAFU~ \
TRUE AND CORRECT COPY OF TILE
ORIGINAL ON FILE Nr MY OFFICE, .
AND iN MY LEGAL CUSTODY.

         MICHAEL JOSEPH DONOVAN
         CLERK/MAGISTRATE
         SUFFOLK SUPERK~R CIVIL COURT
         --PI~iTMENT OF THE TIIIAL CO

BY:
                                                Commonwealth of Massachusetts
                SUFFOLK, 55.                                               TRIAL COURT OFTHE COMMONWEALTH
                                                                           SUPERIOR COURT DEPARTMENT               f}''~
                                                                           CIVIL DOCKET NO.  (Sj~' t{ CV  a                        3               .

                                                    PLAINTIFF(S),

                v.                                      J

                                                    DEFENDANT(5)
                                                                                                             ~p              i         (~
                                                                SUMMO S                                               {N,tai~l         YNi✓P~
                                                                                               ~Q S       .. ~ ~

                THIS SUMMONS IS DIRECTED TO            ~ Wt;~ ~ ~    ~(~iNt,o~ti~~~             . (Defendant's n Iiej
                                                                                                                                 p;~-ksb~~y~.
                You are being sued. The Plaintiffs) named above has started a lawsuit against you. A copy of'tHe
                Plaintiffs Complaint filed against you is attached to this summons and the original compaa'rnt ha~;been                  I r,12~
                fled in the ~J E-~`k S✓~✓'~B~ Court. YOU MUST ACT PROMPTLY TO PROTECTYOUR I~t6HTS` ~>

     1.         You must respond to this lawsuit in writing within 20 days. If you do' not respond, the court maddecide-
                the case against you and award the Plaintiff everything asked for in the complaint. You will also lose'the
               opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
               to resolve this matter with the Plaintiff.. If you need more time to respond, you may request an
               extension of time in writing from the Court.
     2.        How to Respond. To respond to this lawsuit,.you must file a written response with the court and mail a
               copy to the Plaintiffs Attorney (or the Plaintiff, if unrepresented). You can do this by:
          Filing your signed original response with the Clerk's Office for Civil Business, S~~t~
          a.                                                                                              Court,           3      ~~wt~tr~~
'l~f~i M~ ~?-la~~           (address), by mail or in person, AND
       b. Delivering or ailing a co ~( of your response to t e Plaintiff's Attorne /Plaintiff at the fallowing
          address:          ~~a~.   ~/~i~n~vt~.     l ~~   ~o~{-(a,~~ .f~! ~oS!-fl,~~ ,M,~ t7Z(t~(
     3.        What to include in your response. An "Answer" is one type of response to a Complaint. Your Answer
               must state whether you agree or disagree with the fact(sl alleged in each paragraph of the Complaint.
               Some defenses, called affirmative defenses, must be stated in your Answer or you may'lose your right to
               use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
               based on~the same facts or transaction described in the Complaint, then you must include those claims
               in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
                                                                                                             f,,K ~ ~; ~"~~: '         r► N. '~M
               lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
               Answer or in a written demand for a jury trial that you must send to the other side and file'with the .. .
               court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
               "Motion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient. A Motion
               to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
               you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
               described in the rules of the Court in which the complaint was filed, available at
               www.mass.gov.courts/case-legal-res/rules of court.
  4.         Legal Assistance. You may wish to get legal help firom a lawyer. If you cannot get legal help,'some basic
             information for people who represent themselves Is available at www.mass.gov/courts/selfhelp.
  5.         Required information on all filings: The "civil docket number" appearing at the top of this notice is the
             case number assigrled.to this case and must appear on the front of your Answer or Motion to Dismiss.
             You should refer to yourself~as the `.'Deefendant."
                                                                            '-' /
            Witness Hon. Judith Fabricant, Chief Justice on            ~C ~M~'~t' ~ ~           , 2 i 1 D-



            MI heel ~% ep ~D'oriovan
            Clerk-Magistrate

            Note: The number assigned to the Complaint 6y the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
            summons before it is served on the Defendant.




                                                 PROOF OF SERVICE OF PROCESS

                   I hereby certify that on                              , 20_, 1 served a copy of this summons,
           together with a copy of the complaint in this action, on the defendant named.in this summons, in the
           following manner (See Mass. R. Civ. P. 4 (d)(1-S)):




           Dated:                                     , ZO_                   Signature:



           N.B.     TO PROCESS SERVER:

                  PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX —BOTH
           ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.

I MEI~$rtlrl~laT IMpgIRiFV p!1
  June 1 ~ , 2019 TM
                     ATttHE
ROREGOING DOCUMENT IS A t'U11,
TRUE AND COf1RECT COPY.OF -THE
ORIGINAL ON FILE HV MY OFf--ICE,     .~
yWD IN MY LEGAL CUSTODY.

           MICHAEL JOSEPH DONOVAN _,'.~
           CLERK/MAGISTRATE
           SUFFOLK SUPERIOR CIVIL COURT
           DEPARTMENT OF THE TRIAL COURT
BY:    s
      Asst. Clerk
                                               FAQs > (https://www.usps.com/fags/uspstracking-fags.htm)
LISPS Tracking®

                                      Track Another Package -~-



                                                                                                 Remove X
Tracking Number: 70092250000145861822

Your item was delivered to an individual at the address at 12:07 pm on December 3~,, 2018 in
PITTSBURGH, PA 15220.




C✓ Delivered
December 31, 2018 at 12:07 am
Delivered, Left with Individual
PITTSBURGH, PA 15220
                                                                                                        a
                                                                                                        a
                                                                                                        n~


   Tracking History                                                                                 n



   December 31, 2018, 12:07 pm
   Delivered, Left with Individual
   PITTSBURGH, PA 15220
   Your item was delivered to an individual at the address at 12:07 pm on December 31, 2018 in
   PITTSBURGH, PA 15220.



  December 29, 2018
  In Transit to Next Facility



  December 25, 2018, 4:14 am
  Departed LISPS Regional Facility
  PITTSBURGH PA DISTRIBUTION CENTER



  December 24, 2018, 8:33 am
  Arrived at LISPS Regional Facility
  PITTSBURGH PA DISTRIBUTION CENTER
December 22, 2018, 6:25 pm
Departed LISPS Regional Facility
NEW YORK NY DISTRIBUTION CENTER


December 22, 2018, 2:02 pm
Arrived at LISPS Regional Facility
NEW YORK NY DISTRIBUTION CENTER




Product Information                                                               n




Postal Product:                               Features:
                                                            TM
                                              Certified MaiI




                                       See less /~




                     Can't find what you're looking for?
             Go to our FAQs section to find answers to your tracking questions.



                  FAQs (https://www.usps.com/fags/uspstracking-fags.htm)
®~




 ~~~
                                                                                                                     197 Portland Street
                  DUNBAR GOLOBOY, LLP
                                                                                                                                 5th Floor
                  COUNSELORS AT L,AW                                                                                  Boston, MA 02114
                                                                                                                         P: 617.244.3550
                                                                                                                         F: 617.248.9751




     December 21, 2018

     VIA CERTIFIED MAIL R/R REQUESTED
     ARTICLE NO.: 7009 2250 000145861822

     Raymont Edmonds
     505 Ridgemont Drive
     Pittsburgh, PA 15220

     Re:    Mon Ethos Pro Consulting, LLC v. Raymont Edmonds,
            Suffolk Superior Court, Civil Action No. 1884CV032y3E

     Dear Mr. Edmonds:

     In regard to the above matter enclosed please fmd copy of Summons together with Civil
     Tracking Order and Complaint.

     Sincerely,



     Ronald W. Dunbar, Jr.

     Enclosures                                                                   U.S. Postal Service ~r.,
                                                                                  CERTIFIED MAIL-.; RECEIPT
                                                          ru                      (Domestic Mail Only; No Insurance Coverage Provided)
                                                          ~U
                                                          ~O                      For delivery information visit our website at www.usps.com~
                                                          r~
                                                           7DD9 2250 DDD1 4586




                                                                                                Postage

                                                                                           Certified Fee
                                                                                                                                    Postmark
                                                                                     Return Receipt Fee                               Here
                                                                                 (Endorsement Required)

                                                                                  Restdcted Delivery Fee
                                                                                 (Endorsement Required)


                                                                                  Total Postage &Fees

                                                                                 Sent To
                                                                                                            Raymont Edmonds
                                                                                 Street, Apt. tJo.;
                                                                                 or PO Box tJo.            505 Ridgemont Drive
                                                                                 City, Sate, ZlP+4         Pittsburgh, PA 15220
                                                                                 PS Form 3800. August 2006                  See Reverse forinstructions
            The easiest tracking number is the one you don't have to know.

With Informed Delivery®, you never have to type in another tracking number. Sign up to:

• See images* of incoming mail.

• Automatically track the packages you're expecting.

• Set up email and text alerts so you don't need to enter tracking numbers.

• Enter LISPS Delivery InstructionsTM for your mail carrier.



                                               Sign Up

                               (https://reg.usps.com/entreg/RegistrationAction_input?
*NOTE: Black and white (grayscaie) images show the outside, front of letter-sized envelopes and ~
mailpieces that are processed~~~I~R~P8i~           ~F~          ~%2F%2Ftools.usps.com%2~gc
                     COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss                                            Superior Court
                                                       Civil Action No. 1884CV03293E


Mon Ethos Pro Consulting, LLC,         )

                        Plaintiff,     )

v.                                     )                                        ~~
                                                                                ...1
                                                                                 v
Raymont Edmonds,                       )
                                                                                 r.~
                        Defendant      )
                                                                                  c,~+
                                                                                 J


              PLAINTIFF' S REQUEST FOR ENTRY OF DEFAULT AGAINST
                                   DEFENDANT

         The plaintiff, Mon Ethos Pro Consulting, LLC ("Mon Ethos") hereby moves,

pursuant to Mass. R. Civ. P. 55(a), that this Court enter default in favor of Mon Ethos

against the defendant, Raymont Edmonds ("Edmonds"). As grounds for this Motion,

Mon Ethos states the following:

         1.      Mon Ethos seeks affirmative relief;

         2.      Service was made on Edmonds on December 31, 2018 and filed with the

Court;

         3.      Edmonds has never appeared or filed any responsive pleading; and

         4.      This Honorable Court should determine that the entry of default is

appropriate in accordance with Mass. R. Civ. P. Rule 55(a).

         WHEREFORE, the plaintiff, Mon Ethos Pro Consulting, LLC, respectfully

requests that this Honorable Court enter default in its favor and against the defendant,

Raymont Edmonds in accordance with Mass. R. Civ. P. 55(a).
                                         Mon Ethos Pro Consulting, LLC
                                         By its Attorneys,




                                         Ronald W. Dunbar, Jr., BBO# 5,7023
                                         Dunbar Law P.C.                '~
                                         197 Portland Street, 5th Floor
                                         Boston, MA 02114
                                         (617) 244-3550 (telephone)
                                         dunbar@dunbarlawpc.com
                                         goloboy@dunbarlawpc.com



Dated: March 14, 2019




I HEREBK ATTEST AND CERTIFY ON
June 1 ~,~ 2O19 ,THAT THE
FOREGOING DOCUMENT IS A FULL,
TRUE AND CORRECT COPY OF THE
ORIGINAL ON FILE IN MY OFFICE.
AND IN MY LEGAL CUSTODY.

         MICHAEL JOSErFi DONOVAN
         CLERK /MAGISTRATE
         SUFFOLK SUPERIOR CIVIL COURT
         DEPARTMENT OF THE TRU1L COURT

BY:
        Asst. Clerk          r~




                                         2
                           COMMONWEALTH OF MASSACHUSETTS
              SUFFOLK COUNTY SUPERION TRIAL COURT DEPARTMENT

Mon Ethos Pro Consulting, LLC,                          )    AFFIDAVIT OF PERSONAL SERVICE
                                    Plaintiff           )
              -V-                                       )
                                                            Civil Docket No. 1884-CV-03293 E
Raymont Edmonds,                                        )
                                    Defendant           )

                               AFFIDAVIT OF PERSONAL SERVICE

   STATE OF PENNSYLVAI~iIA

   COUNTY OF ALLEGHENY


   I, Wm. Keith Scannell do solemnly swear and/or affirm;


          1. I am over the age of 18 years and I am currently a resident of Pennsylvania ~.nd not a
             party to this action nor have any interest in any of the parties.
          2. I am a Licensed Private Investigator and Process Server in the State of Pennsylvania.
          3. On May 4th, 2019 at 6:47 PM, I personally served Mr. Raymont Edmonds the
             Defendant, by presenting to him via personal service, a true and correct copy of the
             attached SUMMONS and COMPLAINT and making the contents known to him at
             Soldiers and Sailors Memorial Hall         cby contestant entrance/exit) 4141 Fifth Ave,
             Pittsburgh, PA 15213.

             Further affiant saith not.
                                                             G•/~
                                                             Wm. Keith cannell

   Sworn to and subscribed before me this 6~` day of May 2019.



               COMMONWEALTH OF PENNSYLVANIA
                           NOTARIAL SEAL                     Notary Public
                                              Public
                  Jacqueline A. Smith, Notary County
                 Bethel Park Boro, Allegheny 4, 2019
                                         Aug.
                 My Commission Hxplres --~ - NO ARIES
               MEMBER. PENNSYLVi+NIk /+ h
                                                             My Commission Expires: ~{UG ~       ~n t `~
              I I~KAT'fE$T AND CERTIFY QN
              June 17 , 2019 ,THAT THE
              FOREOOIN6 OOCURUENT IS A FULL,
              TRUE ANO CORRECT COPY OF THE
              ORIGINAL ON FILE IN MY OFFICE,
              ~ANp IN MY LEGAL CU6TOOY.

                       MICHAEL J06EPH DONOVAN
                       CLERK/MAGISTRATE
                       SUFFOLK SUPERIOPI CIVIL COURT
                         PARTMENT OF THfi TRIAL COURT
              BY: ti
                  Asst. Clerk
                       COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.                                                SUPERIOR COURT
                                                            Docket No. 2 CV-03293-E
                                                                        ~$~~
MON ETHOS PRO CONSULTING, LLC,

               Plaintiff,

v.
                                                    NOTICE OF REMOVAL OF
                                                    ACTION TO FEDERAL COURT
RAYMONT EDMONDS,

               Defendant.




TO:    Civil Clerk
                                                                                     -7
                                                                                      l
       Suffolk County Superior Court                                                A
                                                                                    ' V
       Suffolk County Courthouse, 12th Floor
       3 Pemberton Square
       Boston, MA 02108

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, on June 3, 2019,

Defendant Raymont Edmonds ("Mr. Edmonds") in the above-captioned action filed a Notice of

Removal (with attachments thereto) with the Clerk of the United States District Court for the

District of Massachusetts. Also, on that date, Mr. Edmonds served counsel for the plaintiff and

lead counsel for Mr. Edmonds with a Notice to Counsel of Notice of Removal. Copies of both

Notices are attached hereto as Exhibit A (without their respective attachments).
                                            Respectfully submitted,

                                            Raymont Edmonds,

                                            By his attorneys:



                                            Metfk M. Whitney, Esq. (BBO # 637054)
                                            Maureen T. DeSimone, Esq. (BBO # 703358)
                                            WHITNEY LAW GROUP, LLC
                                            160 Washington Street
                                            Marblehead, MA 01945
                                            P: (781) 631-4400
                                            E: mwhitneyna,whitneylawgroup.com
                                            E: mdesimonecwhitneyiawgroup.com
                                            Local Counselfor Defendant

                                            John H. Rushford, Esq.
                                            CAFARDI, FERGUSON, WYRICK, WEIS + STOTLER, LLC
                                            2605 Nicholson Road, Suite 2201
                                            Sewickley, PA 15143
                                            (412) 515-8900
                                            irushford(a~cfwws.com
                                            Lead Counselfor Defendant

         Dated: June 3, 2019

                                              CERTIFICATE OF SERVICE

                I hereby certify that a copy of the foregoing document was served upon the following
         counsel by first-class U.S. Mail and a courtesy copy sent by a-mail this 3rd day of June 2019:

          Counselfor Plaint                                         Lead Counselfor Defendant:

          Ronald W. Dunbar, Jr., Esq.                               John H. Rushford, Esq.
          Dunbar Goloboy, LLP                                       Cafardi, Ferguson, Wyrick, Weis +Stotler, LLC
          197 Portland Street, 5~' Floor                            2605 Nicholson Road, Suite 2201
          Boston, MA 02114                                          Sewickley, PA 15143
          (617) 244-3550                                            (412) 515-8900
          dunbar~dunbarlawPc.com                                    jruhford@,cfwws.com
I HEAEBKATTEST ANDc   Y'pr
 June 17., 2019 ,1MATTME
FOREGOING DOCUMENT IS A FULL,                                          / G~~
TRUE AND CORRECT COPY OF THB       "
pRIGINAI ON flLE IN MY OFFICE.   ~~+
                                                    M                  ey, Esq.
SAND IN MY LEGAL CUSTODY.          ~'• •'
         MICHAEL JOSEPH DONOVAN
         CLERKlMAGISTRATE
         SUFFOLK SUPERIOR CIVIL COURT
           P ~ T ; NT OF THE TRIAL COURT
                                                                2
9Y: c

        Asst. Cler
                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


MON ETHOS PRO CONSULTING, LLC,

                 Plaintiff,                           Civil Action No.

v.

RAYMONT EDMONDS,
                                                      NOTICE OF REMOVAL
                 Defendant.




TO:       The Honorable Judges of the
          United States District Court
          District of Massachusetts

          Petitioner Raymont Edmonds ("Mr. Edmonds"), defendant in the above-captioned matter,

states:

          1.     Mr. Edmonds desires to exercise his rights under the provisions of 28 U.S.C.

§ 1441, et seq., to remove this action from the Superior Court of Suffolk County,

Commonwealth of Massachusetts, in which said cause is now pending under the name and style

Mon Ethos Pro Consulting, LLC v. Raymont Edmonds, Civil Action No. 1984-CV-03293-E.

          2.     As of the date of this filing, Mr. Edmonds has not been served with the complaint

and summons. He has, however, "received" (within the meaning of 28 U.S.C. § 1446(b)(1)) a

copy of the initial pleading on or about May 4, 2019.

          3.     A copy of the Summons and Complaint and all other papers received in this case

to date are attached collectively hereto as Exhibit A (tracking order, summons and complaint)

and Exhibit B (notice of taking deposition).
       4.      Plaintiff's Complaint alleges that Mr. Edmonds breached afive-year exclusive

personal service contract dated August 9, 2018. Plaintiff is a limited liability company with is

principal place of business at 63 Summit Avenue, Winthrop, Massachusetts. Plaintiff is a citizen

of the commonwealth of Massachusetts for the purposes of 28 U.S.C. § 1332. Mr. Edmonds is

an individual residing at 505 Ridgemont Drive, Pittsburgh, Pennsylvania. Mr. Edmonds is a

citizen of the state of Pennsylvania for the purposes of 28 U.S.C. § 1332. The amount in

controversy exceeds $75,000 for the purposes of 28 U.S.C. § 1332. Accordingly, this Court has

original jurisdiction over the action pursuant 28 U.S.C. § 1332 and it may be removed to this

Court by Mr. Edmonds pursuant to 28 U.S.C. § 1441.

       5.      Mr. Edmonds is filing this Notice within thirty (30) days after his "receipt" of the

initial pleading, as required by 28 U.S.C. § 1446.

       6.      Mr. Edmonds will promptly serve a notice to counsel for plaintiff and lead

counsel for Mr. Edmonds of the filing of this Notice of Removal (attached hereto as Exhibit C)

and will file a copy of this lvTotice of Rernoval with the Clerk of the Superior Court of Suffolk

County, pursuant to 28 U.S.C. § 1446(d) (attached hereto as Exhibit D).

       WHEREFORE, Defendant Mr. Edmonds prays that the above action now pending

against him in the Superior Court of Suffolk County, Commonwealth of Massachusetts, be

removed therefrom to this Court.




                                                 2
                              Respectfully submitted,

                              Raymont Edmonds,

                              By his attorneys:



                              11~efk M. Whitney, Esq. (BBO # 637054)
                              Maureen T. DeSimone, Esq. (BBO # 703358)
                              WHITNEY LAW GROUP, LLC
                              160 Washington Street
                              Marblehead, MA 01945
                              P: (781) 631-4400
                              E: mwhitney(a~whitneylawgroup.com
                              E: mdesimone@whitneyiawgroup.com
                              Local Counselfor Defendant

                              John H. Rushford, Esq.
                              CAFARDI, FERGUSON, WYRICK, WEIS + STOTLER, LLC
                              2605 Nicholson Road, Suite 2201
                              Sewickley, PA 15143
                              (412) 515-8900
                              j rushford~a,cfwws.com
                              Lead Counselfor Defendant

Datcd: June 3, 2019

                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served upon the following
counsel by first-class U.S. Mail and a courtesy copy sent by a-mail this 3rd day of June 2019:

 Counselfor Plaintiff                                 Lead Counselfor Defendant:

 Ronald W. Dunbar, Jr., Esq.                          John H. Rushford, Esq.
 Dunbar Goloboy, LLP                                  Cafardi, Ferguson, Wyrick, Weis +Stotler, LLC
 197 Portland Street, Sd' Floor                       2605 Nicholson Road, Suite 2201
 Boston, MA 02114                                     Sewickley, PA 15143
 (617) 244-3550                                       (412) 515-8900
 dunbar@dunbarlawpc.com                               Rushford@,cfwws.com


                                             ~~
                                                           ~~
                                      M     M.           ey, Esq.




                                                  3
                        COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.                                                 SUPERIOR COURT
                                                             Docket No. 1984-CV-03293-E



 MON ETHOS PRO CONSULTING, LLC,

                Plaintiff,

v.
                                                     NOTICE TO COUNSEL
                                                     OF REMOVAL OF
RAYMONT EDMONDS,
                                                     ACTION TO FEDERAL COURT
                Defendant.




TO:

  Counselfor Plaint                                     Lead Counselfor Defendant:

  Ronald W. Dunbar, Jr., Esq.                           John H. Rushford, Esq.
  Dunbar Goloboy, LLP                                   Cafardi, Ferguson, Wyrick, Weis +Stotler, LLC
  197 Portland Street, 5~' Floor                        2605 Nicholson Road, Suite 2201
  Bostcn, MA 02114                                      Sewickley, PA 15143
  (617) 244-3550                                        (412) 515-8900
  dunbar(a~dunbariawpc.com                              jrushford~cfwws.com


       PLEASE TAKE NOTICE that Defendant Raymont Edmonds ("Mr. Edmonds"), in the

above-captioned matter, has on the 3rd day of June 2019 filed in the United States District Court

of the District of Massachusetts, his Notice of Removal of the above-styled action from the

Superior Court, Suffolk County, Massachusetts (a copy of the Notice is attached hereto) to the

United States District Court for the District of Massachusetts, together with copies of the

Complaint and other papers filed by the Plaintiff in the Superior Court, Suffolk County.

       You are also advised that Mr. Edmonds, upon filing said Notice, transmitted a Notice of

Removal of Action to Federal Court to the Civil Clerk, Superior Court for Suffolk County,
Massachusetts and attached thereto copies of the following: (1) Notice of Removal (without

exhibits); and (2) the Notice to Counsel of Removal of Action to Federal Court.

       Such action has effected the removal of this action to the United States District Court for

the District of Massachusetts, in accordance with the provisions of 28 U.S.C. §§ 1441 and 1446

and no further proceedings may be had in the state court action.

                              Respectfully submitted,

                              Raymont Edmonds,

                              By his attorneys:


                                            f~~~
                                           ~'  1      ~.~     --~
                                    M. Whitney, Esq. (BBO # 637054)
                              Maureen T. DeSimone, Esq. (BBO # 703358)
                              WHITNEY LAW GROUP, LLC
                              160 Washington Street
                              Marblehead, MA 01945
                              P: (781) 631-4400
                              E: mwhitneyna,whitnevlawgroup.com
                              E: mdesimone(a,whitneylawgroup.com
                              Local Counselfor Defendant

                              John H. Rushf'ord, Esq.
                              CAFARDI, FERGUSON, WYRICK, WEIS + STOTLER, LLC
                              2605 Nicholson Road, Suite 2201
                              Sewickley, PA 15143
                              (412) 515-8900
                              i rushford(a?,cfwws.com
                              Lead Counselfor Defendant

Dated: June 3, 2019




                                                  2
                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served upon the following
counsel by first-class U.S. Mail and a courtesy copy sent by a-mail this 3`~ day of June 2019:

 Counselfor Plaintiff.•                             Lead Counselfor Defendant:

 Ronald W. Dunbar, Jr., Esq.                        John H. Rushford, Esq.
 Dunbar Goloboy, LLP                                Cafardi, Ferguson, Wyrick, Weis +Stotler, LLC
 197 Portland Street, 5~' Floor                     2605 Nicholson Road, Suite 2201
 Boston, MA 02114                                   Sewickley, PA 15143
 (617) 244-3550                                     (412) 515-8900
 dunbar@dunbarlawpc.com                             irushford@cfwws.com



                                      M
                                              ~.~ ~-~-
                                             M. W      ey, Esq.




                                                3
